Wait, J.
The testimony of Barrett that his occupation was that of an examiner for the registrar of motor vehicles, and that the date of his appointment was July 22, 1923, was competent. Exception to its admission must be overruled. Commonwealth v. McCue, 16 Gray, 226. Webber v. Davis, 5 Allen, 393. Commonwealth v. Kane, 108 Mass. 423. Commonwealth v. Tobin, 108 Mass. 426. Commonwealth v. Wright, 158 Mass. 149. Barry v. Smith, 191 Mass. 78.
There was further evidence that Barrett at various times had acted as such examiner. The evidence, under the cases above cited, was sufficient to justify a finding that Barrett was a public officer legally appointed. It was not necessary to produce his written commission, or the formal record of his appointment.
The burden was on the Commonwealth to prove that Barrett was an executive officer. There was evidence describing the acts performed by examiners, and that Barrett had performed many of them. The examiners go to various places to conduct examinations of applicants for licenses to operate motor vehicles; examine the applications and the applicants; apply tests; decide whether the applicant comes to the standard required; and report in writing to the registrar their decision on the granting of the application. Although the applicant can appeal to the registrar, the decision of the examiner is generally final. This is the chief part of their duties. By statute, G. L. c. 90, § 29, they are given, with respect to the enforcement of the laws relating to motor vehicles, all the powers of constables (except the *448service of civil process) and of police officers, • including the power to arrest any one violating the provisions of G. L. c. 90. They may serve all processes issued by the courts, the division of highways of the department of public works and of the registrar of motor vehicles. They may investigate accidents in which motor vehicles are concerned. Barrett, as an examiner, had caused persons whom he had seen violating the motor vehicle laws to be arrested and punished. The examiners are appointed by the registrar and may be removed by him for cause. Their compensation, and terms of service, are determined and their duties defined by him. One exercising such powers is a public official, rather than a mere employee of the registrar. He has and exercises “ some of the powers of government.” Brown v. Russell, 166 Mass. 14, 26.
The defendant was not prejudiced because the judge, instead of ruling as matter of law, left to the jury to determine whether the duties performed were “ executive.” The instructions given were sufficient, and were not prejudicial to the defendant. The duties, obviously, are executive as distinguished from legislative or judicial.
. The judge, clearly, could not rule that Barrett was not an executive officer of the Commonwealth; that the evidence did not establish the commission of any crime or the violation of any law of the Commonwealth; and that the jury must return a verdict of not guilty. He was right in refusing to direct a verdict of not guilty.

Exceptions overruled.